DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 16, 17, 19, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al PG PUB 2014/0355538 in view of Papasakellariou et al PG PUB 2020/0092073.
Re Claims 1, 8, 16 and Chen et al teaches in figure 2, RNC (radio network controller: a network entity) for generating resource instruction information based on the HS-SCCH capability information from the terminal (a processing system; a receiver) wherein the resource instruction (budget resources) indicates to each resources for each HS-HCCHs in each serving cells of a UE wherein depending on the capability of the terminal different groups of cells/BSs (first/second groups; a processing system, a transmitter) can be allocated by the RNC [0047-0053].  Chen et al fails to explicitly teach “resource budget” includes a PDCCH blind decoding candidates and a number of CCEs supported by the UE.  However, Papasakellariou et al teaches a UE can indicate that the UE can monitor a maximum number of PDCCH candidates and CCEs based on its capability [0084, 0099, 0193] wherein the UE performs blind decoding of the PDCCH 
Re Claims 2, 9, 17, 24, Papasakellariou et al teaches the UE indicates its capability of the number of PDCCH candidates and the number of CCEs (signaling information) [0084].
Re Claims 4, 11, 19, 26, Papasakellariou et al teaches a corresponding subcarrier spacing (SCS) configuration associated with active bandwidth part BWP (resource budget) for MN (first cell group) and SN (second cell group) [See abstract 0064].
Claims 5, 12, 20, 27, are rejected under 35 U.S.C. 103 as being unpatentable Chen et al PG PUB 2014/0355538 in view of Papasakellariou et al PG PUB 2020/0092073 as applied to claim 1 above and further in view of LIN PG PUB 2019/0306700.
Re Claims 5, 12, 20, Chen et al in view of Papasakellariou et al fails to explicitly teach “resource budget” is among cells in cell group based on first subcarrier spacing used in first cell and second carrier spacing in the second cell.  However, LIN teaches first and second cell may be configured with different subcarrier spacings [0070, 0074, 0127] as indicated by the DCI from the serving cell.  One skilled in the art would have .
Allowable Subject Matter
Claims 3, 6, 7, 10, 13-15, 18, 21, 22, 25, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 3, 10, 13, 28, prior art fails to teach the resource budget is allocated based on first number of cells in the first group and second number of cells in the second cell group according to the overbooking rules as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472